UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ROBERT J. PROPST,
                                              No. 1:18-cv-00878-MAT
                              Petitioner,     DECISION AND ORDER
           -vs-

SUPERINTENDENT COLVIIN,

                              Respondent.




I.    Introduction

      Robert J. Propst (“Propst” or “Petitioner”), proceeding pro

se, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

alleging that he is being held in Respondent’s custody in violation

of his constitutional rights. Petitioner is incarcerated pursuant

to a judgment of conviction entered against him on March 2, 2015,

following his guilty plea on January 21, 2015, to second-degree

robbery in New York State, Genesee County Court (Robert C. Noonan,

J., retired). For the reasons discussed below, Propst has not

demonstrated entitlement to a writ of habeas corpus. Accordingly,

the petition is dismissed.

II.   Background

      The conviction here at issue stems from an incident in which

Propst allegedly robbed Justin Meli of his wallet at knife point on

August 6, 2014, on Pearl Street in the City of Batavia. A Genesee

County grand jury returned an indictment charging Propst with

Robbery   in   the   First   Degree   (New   York   Penal   Law   (“P.L.”)

§ 160.15(3)), two counts of Grand Larceny in the Fourth Degree
(P.L. § 155.30(4), (5)) and Criminal Possession of a Weapon in the

Third Degree (P.L. § 265.02(1)). On January 21, 2015, Petitioner

appeared with assigned counsel before Genesee County Court Judge

Robert C. Noonan and pleaded guilty to second-degree robbery in

full satisfaction of the indictment. In accordance with the plea

agreement, Judge Noonan sentenced Propst to a 15-year determinate

term of imprisonment.

     The conviction was affirmed on direct appeal. People v.

Propst, 150 A.D.3d 1697 (4th Dep’t), lv. denied, 29 N.Y.3d 1132

(2017). Propst also collaterally attacked his conviction by means

of a motion to vacate the judgment pursuant to New York Criminal

Procedure Law (“C.P.L.”) § 440.10 in Genesee County Court (Mohun,

J.) (“the 440.10 Court”). The 440.10 Court denied the motion in a

written decision and order (SR.288-92).1

     As grounds for habeas relief, Petitioner asserts that (1) his

guilty plea was invalid because he was not competent at the time of

the proceedings, and trial counsel was ineffective for failing to

seek a competency hearing (Ground One); (2) he was denied his right

to counsel at a court appearance on November 13, 2014 (Ground

Three); and (3) the trial judge was disqualified from presiding

over his case because of his business and familial relationships

with members of the Genesee County District Attorney’s Office and

because the judge assumed a fraudulent identity (Grounds Two, Four,

Five, Six,    Seven   and Eight).     Respondent    filed   an   answer   and

     1

      Citations in parentheses to “SR.” refer to the page numbers of the two-
volume State Court Record filed by Respondent.

                                    -2-
memorandum of law in opposition to the petition. Petitioner did not

file a reply. The matter is now fully submitted and ready for

decision.

III. Discussion

     A.     Petitioner’s Alleged Incompetency and Trial Counsel’s
            Failure to Seek a Competency Hearing (Ground One)

     Petitioner raises two claims related to his mental competency.

First,    he   asserts    that   his    guilty    plea   was   not   knowing,

intelligent,    and    voluntary   because   he    was   not   competent   to

understand the plea proceedings. Second, Petitioner argues that his

trial counsel was ineffective because his attorney failed to order

an examination pursuant to C.P.L. § 730 to determine whether

Petitioner was competent to enter a guilty plea. Petitioner raised

these claims in support of his December 1, 2017 motion pursuant to

CPL § 440.10 to vacate the judgment, and they were denied on the

merits.

     “The longstanding test for determining the validity of a

guilty plea     is    ‘whether   the   plea represents    a    voluntary and

intelligent choice among the alternative courses of action open to

the defendant.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting

North Carolina v. Alford, 400 U.S. 25, 31 (1970)). For a plea to be

voluntary, a defendant must be competent to proceed. See Godinez v.

Moran, 509 U.S. 389, 396 (1993) (“A criminal defendant . . . may

not waive his right to counsel or plead guilty unless he does so

‘competently and intelligently[.]’”) (quoting Johnson v. Zerbst,

304 U.S. 458, 468 (1938); citation omitted). The federal standard


                                       -3-
for determining competency ask whether the accused has “‘sufficient

present ability to consult with his lawyer with a reasonable degree

of rational understanding’” and “‘a rational as well as factual

understanding of the proceedings against him.’” Godinez, 509 U.S.

at 396 (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)

(per curiam); internal quotation marks omitted in original). While

the   “‘governing    standard      as     to     whether    a    plea   of   guilty     is

voluntary for purposes of the Federal Constitution is a question of

federal law,’ questions of historical fact, including inferences

properly drawn from such facts, are in this context entitled to the

presumption of correctness accorded state court factual findings

under 28 U.S.C. § 2254(d).” Parke v. Raley, 506 U.S. 20, 35 (1992)

(quoting Marshall v. Lonberger, 459 U.S. 422, 431 (1983)).

      Here, the 440.10 Court found that “the transcripts show that

[Propst]’s    answers    to    the       Court’s    questions       during     the     plea

colloquy     and   the   sentencing            proceedings       were   coherent       and

appropriate, showing no indication of mental impairment[.]” Id.

(citation    omitted).    As   to        the    documents       submitted    by    Propst

indicating that he has a “dull normal IQ” and “may have had mental

health problems during his life,” the 440.10 Court found that

“[t]hese     documents   .     .     .    fail     to   establish       that      he   was

incapacitated when he was prosecuted; that he is incapacitated now,

or that his plea and appeal waiver were not intelligent, knowing

and voluntary.” Id. Nor did such documents substantiate his claim

that trial counsel “failed him by choosing not to attempt to raise

a defense” based on Propst’s “mental condition.” Id. The 440.10


                                           -4-
Court     concluded   that   trial    counsel’s      failure   to    request   a

competency examination pursuant to CPL § 730 did not constitute

ineffective assistance because “the record is ‘devoid of any

evidence that [Propst] was mentally incompetent or suffered from

mental disease’ at the time he was prosecuted[.]” SR.290 (quotation

omitted).

      A presumption of correctness applies to the 440.10 Court’s

factual findings that there was no evidence suggesting Propst had

a mental impairment that impaired his competency or that he lacked

the capacity to enter a knowing, intelligent and voluntary plea.

See Schriro v. Landrigan, 550 U.S. 465, 473–74 (2007) (Title 28,

United States Code § 2254(e)(1) “requires federal habeas courts to

presume the correctness of state courts’ factual findings unless

applicants    rebut   this    presumption     with   ‘clear    and   convincing

evidence.’”) (quotation omitted). Propst has not fulfilled his

burden of coming forward with               clear and convincing evidence

rebutting the presumption of correctness. Indeed, the transcript

confirms      the correctness of the 440.10 Court’s findings, as

demonstrated by the excerpts, quoted below, from Judge Noonan’s

colloquy with Propst:

      THE COURT: Have you consumed any drugs or alcohol today?
      THE DEFENDANT: I take Seroquel2 at night.
      THE COURT: You take what?
      THE DEFENDANT: Seroquel.
      THE COURT: Is there anything about—are you taking it only
      in the prescribed dose?

      2

      Seroquel (quetiapine) is used to treat symptoms of various types of mental
illness such as bipolar disorder, depression, and schizophrenia. U.S. Dep’t of
Health      &     Human     Servs.,      Nat’l      Insts.      of      Health,
https://medlineplus.gov/druginfo/meds/a698019.html (last accessed Apr. 11, 2019).

                                      -5-
     THE DEFENDANT: Yes.
     THE COURT: And is there anything about the way that
     affects you that interferes with your ability to
     understand what’s going on here?
     THE DEFENDANT: No, sir.

SR.005 (emphases supplied). Statements such as these during plea

colloquy    “constitute        a   formidable     barrier     in   any    subsequent

collateral proceedings” since “[s]olemn declarations in open court

carry a strong presumption of verity.” Blackledge v. Allison, 431

U.S. 63, 74 (1977). Propst’s “claims regarding his inability to

comprehend the plea proceeding and his unpreparedness to enter a

plea are belied by the record and are contrary to [his] express

representations during the plea.” Oyague v. Artuz, 393 F.3d 99, 106

(2d Cir. 2004). Accordingly, the Court gives no credence to his

after-the-fact, self-serving assertions.

     With    regard     to     Propst’s     argument      regarding   the    alleged

inadequate performance of his trial counsel, it is well established

that “a petitioner advancing an ineffective assistance of counsel

claim faces a considerable burden.” Oyague v. Artuz, 393 F.3d 99,

107 (2d Cir. 2004). “To prevail, a petitioner must demonstrate that

his counsel’s representation ‘fell below an objective standard of

reasonableness,’       Strickland      v.    Washington,     466   U.S.     668,    688

(1984), and that ‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would

have been different.’” Id. (quoting Strickland, 466 U.S. at 694).

     As     an    initial    matter,       the    Court    notes   that     Propst’s

contemporaneous       statements       regarding       his    satisfaction         with

counsel’s        performance       belie    his    present    critique       of    the

                                           -6-
representation he received. When Judge Noonan asked if trial

counsel had “advised [him] fully of the consequences of this

plea[,]”    Propst   responded   affirmatively.     SR.010.    Propst   then

confirmed that he had had enough time to talk to [counsel] about

it[,]” id., and that he had “confidence in his [counsel’s] ability

to help [him] on these charges[.]” id. Propst denied any promises

being made “to get [him] to plead guilty other than what [he] and

[Judge Noonan] have talked about.” SR.011. Propst further denied

that anyone “forced or coerced [him] into entering this plea[,]”

and affirmed that he was “enter[ing] this plea voluntarily of [his]

own free will[.]” Id. The Court is entitled to presume the truth of

Propst’s contemporaneous statements, made in open court, at the

time of his plea. Blackledge, 431 U.S. at 74. Propst’s belated

assertions of “buyer’s remorse” do nothing to undermine the Court’s

conclusion that his guilty plea “represent[ed] a voluntary and

intelligent choice among the alternative courses of action open to

[him],” North Carolina v. Alford, 400 U.S. 25, 31 (1970) (citations

omitted).

     With regard to Propst’s specific complaint regarding trial

counsel’s failure to make a motion pursuant to C.P.L. § 730 for a

competency examination, the 440.10 Court found that the record was

“devoid of any evidence that [Propst] was mentally incompetent or

suffered    from   mental   disease”   at   the   time   of   his   criminal

proceeding. Accordingly, the 440.10 Court found, trial counsel did

not render deficient performance.




                                   -7-
     In New York, “[a] defendant is presumed to be competent and is

not entitled, as a matter of law, to a competency examination

unless the   court   has reasonable     grounds   to   believe   that the

defendant, due to some mental disease or defect, is incapable of

understanding the proceedings against him or her[.]” People v.

Woodard, 793 N.Y.S.2d 622, 623 (3d Dep’t 2005) (citations omitted).

Here, as the 440.10 Court determined, nothing about Propst’s verbal

statements or behavior at the time of his plea proceeding gave

Judge Noonan “reasonable grounds to believe that” Propst, “due to

some mental disease or defect, [was] incapable of understanding”

the charges against him, the terms and conditions of the plea

agreement, or the consequences of pleading guilty. Thus, if trial

counsel had made a C.P.L. § 730 motion, there is no reasonable

probability that Judge Noonan would have granted it. Accordingly,

Propst cannot demonstrate that he was prejudiced by counsel’s

decision. See Johnson v. Conway, No. 09-CV-0095 MAT, 2011 WL 53165,

at *6 (W.D.N.Y. Jan. 7, 2011) (finding no ineffective assistance of

counsel where it was “unlikely that . . . a motion [for a trial

order of   dismissal]   would   have    been   successful,   there   is   no

reasonable probability that the outcome of petitioner’s trial would

have been different”) (citing United States v. Arena, 180 F.3d 380,

396 (2d Cir. 1999) (“Failure to make a meritless argument does not

amount to ineffective assistance.”), overruled on other grounds,

Scheidler v. Nat’l Org. for Women, Inc., 537 U.S. 393, 403 n.8

(2003)); Muir v. New York, No. 07 CIV 7573 JGK, 2010 WL 2144250, at

*8 (S.D.N.Y. May 26, 2010) (finding that trial counsel’s failure to


                                  -8-
make    a    speedy     trial      motion    did     not     render    his        assistance

ineffective where the motion would have been meritless).

       In sum, the 440.10 Court’s ruling was a correct interpretation

of Federal law and, as such, cannot provide a basis for habeas

relief. Therefore, Ground One is dismissed in its entirety.

       B.     Involuntariness of Prior Guilty Pleas and Commission of
              Fraud on the Public, Court, and Petitioner (Grounds Two
              and Six)

       As    Ground    Two,      Propst    asserts    that     his    guilty       pleas in

unrelated      criminal       proceedings      in    1999,     2002,       and    2012      were

involuntary because he was never informed that an individual named

“Robert Edward Noonan, Jr.,” not Judge Noonan, was the “actual

judge” in Genesee County Court. According to Propst, this Robert

Edward Noonan, Jr. was “using a fake name, identity, and fake

birthdate” to pose as Judge Noonan even though he (i.e., Robert

Edward Noonan, Jr.) Was disqualified from serving as a judge

because of      his     age      and    his familial       relations       with Lawrence

Friedman,      William        Zickl,      Robert    Zickl,     and     Randolph         Zickl.

Relatedly, as Ground Six, Propst alleges that Robert Edward Noonan,

Jr. and Judge Noonan defrauded the public, the courts, and Propst

by conspiring to allow this false personation to occur.

       First, any habeas claims purporting to attack guilty pleas

entered by Propst in 1999, 2002, and 2012 are untimely under the

one-year      statute       of     limitations       set      forth     in       28     U.S.C.

§ 2244(d)(1). Furthermore, Propst is not entitled to avail himself

of     the   doctrine       of    equitable        tolling     because       he       has   not

demonstrated,         nor   can    he    demonstrate,        that    (1)    extraordinary

                                             -9-
circumstances prevented him from timely filing and (2) he exercised

reasonable diligence in attempting to do so despite extraordinary

circumstances, Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir.

2000).

      Finally,   because   the   underlying   allegations   are    “clearly

baseless,” this claim must be dismissed as “factually frivolous[.]”

Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (noting that a court

“may dismiss a claim as factually frivolous” if the facts alleged

are “clearly baseless,” “a category encompassing allegations that

are   ‘fanciful,’    ‘fantastic,’     and     ‘delusional’”)      (internal

quotations omitted). Without a doubt, the allegations regarding the

impersonation of Judge Noonan by Robert E. Noonan, Jr. meet the

definition of factual frivolousness. Accordingly, Grounds Two and

Six are dismissed.

      C.   Denial of Counsel at Pre-Plea Court Appearance (Ground
           Three)

      Petitioner argues that he was denied his Sixth Amendment right

to counsel at a court appearance on November 13, 2014. It is true

that, on that date, the assistant public defender ultimately

assigned to represent Propst was not in court. However, the Genesee

County Public Defender, Jerry Ader, Esq. (“Ader”), was present and

informed Judge Noonan that his office would be representing Propst.

Ader stated that, in particular, Assistant Public Defender Jamie

Welch, Esq. (“APD Welch”) would be appearing on Propst’s behalf.

      At this particular appearance, the only matter discussed was

the removal of some of the restrictions imposed upon Propst in a


                                   -10-
existing order of protection. The removal of restrictions was

requested by the woman, Dana LoTemple, in whose favor the order of

protection     had     been    entered.        SR.192-93.     Ader       noted     that   the

defense,    not   surprisingly,           did    not     object    to     Judge    Noonan’s

modification      of    the    order      “from    stay     away     to    non-offensive

conduct,”      SR.193-94,       a    less       severe     restriction        on    Propst.

Judge Noonan then adjourned the matter until November 25, 2014, at

which time, APD Welch appeared with Propst. SR.196-97.

      “[A] guilty plea represents a break in the chain of events

which   has    preceded       it    in   the     criminal    process.”        Tollett     v.

Henderson, 411 U.S. 258, 267 (1973). “A defendant who pleads guilty

unconditionally        while       represented     by     counsel       may   not    assert

independent claims relating to events occurring prior to the entry

of   the   guilty      plea.   ‘He       may    only     attack    the    voluntary       and

intelligent character of the guilty plea by showing that the advice

he received from counsel was not within [acceptable] standards.’”

United States v. Coffin, 76 F.3d 494, 497 (2d Cir.1996) (quoting

Tollett, 411 U.S. at 267).               Here, as the Court has already found,

Propst pleaded guilty unconditionally while competently represented

by counsel. Under Tollett, he is barred from asserting claims

relating to events, such as the November 13, 2014 court appearance,

that preceded the entry of his guilty plea. Accordingly, Ground

Three is dismissed.

      D.      Disqualification of Judge Noonan (Grounds Four and Five)

      In Grounds Four and Five for habeas relief, Propst contends

that Judge Noonan was disqualified based on his alleged family

                                            -11-
relations to Randolph Zickl, Robert Zickl, and William Zickl and to

Lawrence       Friedman     (“Friedman”),        the    Genesee       County      District

Attorney. The 440.10 Court denied these claims as meritless,

finding that they were based on a fictitious family tree invented

for Judge Noonan by Richard Mills (“Mills”),3 a fellow inmate.

         The 440.10 Court found that the familial relationships posited

by Propst were “substantially refuted” by a decision issued by

Judge Noonan on June 2, 2005, in one of Mills’ State criminal

cases. There, Judge Noonan explained that the “two Assistant

District Attorneys who are alleged by Mills and [Propst] to be

[Judge Noonan’s]          nephews   are    in    fact    his     first      cousins   once

removed,” which “is a fifth degree relationship which does not

require recusal” under Rules of the Chief Administrator of the

Courts, 22 N.Y. Comp. Code R. & Regs. § 100.3(E)(1)(e). SR.289; see

also People v. Molaro, 100 A.D.3d 1426, 1427, 953 N.Y.S.2d 530

(4th Dep’t 2012) (finding that county court “properly concluded that

recusal of Judge Noonan was not required under Rules of the Chief

Administrator of the Courts (22 NYCRR) § 100.3(E)(1)(e) inasmuch as

the prosecutor was not ‘within the fourth degree of relationship’

to Judge Noonan;” as “Judge Noonan’s first cousin once removed, the

prosecutor was within the fifth degree of relationship” under

Advisory Comm. on Jud. Ethics Ops. 07–06 (2007)).

         Moreover,    New   York    Judiciary      Law    §     14    did   not    require

Judge        Noonan    to    recuse     himself;         that        statute      mandates


         3

         Mills, a frequent filer of spurious Federal lawsuits, is well-known to this
Court.

                                          -12-
disqualification where, among other things, the judge “is related

by consanguinity or affinity to any party to the controversy within

the sixth degree.” N.Y. Jud. Law § 14. The Assistant District

Attorneys referenced by Propst in his motion were not parties to

the controversy but rather were public servants representing the

People of the State of New York in the criminal action. See N.Y.

Crim. Proc. Law § 1.20(31) (“‘Prosecutor’ means a district attorney

or any other public servant who represents the people in a criminal

action.”); People v. Robinson, 898 N.Y.S.2d 438, 440 (Sup. Ct.

2010) (“[T]he public prosecutor is the representative not of any

ordinary party to a controversy but of the ultimate sovereign, the

People of the State of New York.”) (cited in Molaro, 100 A.D.3d at

1427).

     The Court agrees with the 440.10 Court’s analysis of the

applicable New York State regulations and Judiciary Law. Propst’s

claims   are   legally   baseless   as   a   matter   of   State   law.   More

importantly for present purposes, Propst has not made a colorable

claim of a Federal constitutional violation. It is beyond debate

that “federal habeas corpus relief does not lie for errors of state

law[.]” Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (citing Pulley

v. Harris, 465 U.S. 37, 41 (1984); Rose v. Hodges, 423 U.S. 19,

21-22 (1975) (per curiam)).

     Under clearly established Supreme Court precedent, to prevail

on a claim of judicial bias, a petitioner must show that he did not

receive a trial “by an unbiased and impartial judge without a

direct personal interest in the outcome of the hearing.” Ungar v.


                                    -13-
Sarafite, 376 U.S. 575, 584 (1964) (citing Tumey v. Ohio, 273 U.S.

510, 523 (1927) (It “certainly violates the Fourteenth Amendment

and deprives a defendant in a criminal case of due process of law

to subject his liberty or property to the judgment of a court, the

judge of which has a direct, personal, substantial pecuniary

interest in reaching a conclusion against him in his case.”)

(emphasis supplied); other citation omitted)). When allegations of

bias or prejudice are involved, it is “only in the most extreme of

cases would disqualification on this basis be constitutionally

required. . . .” Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 821

(1986).

     Here, Propst does not allege a pecuniary interest in his

criminal prosecution on Judge Noonan’s behalf; nor does he assert

that Judge Noonan harbored a personal bias or prejudice against

him. Indeed, Propst complains of no actions taken by Judge Noonan

that were adverse to him. As Respondent points out, this is not

surprising given that Propst pleaded guilty only two weeks after he

was arraigned, and Judge Noonan imposed a sentence in accordance

with the plea agreement.

     Rather, Propst’s argument in support of disqualification is

solely based on Judge Noonan’s familial relationships with the

Genesee County District Attorney and two trial assistants in his

office.   But   the   Supreme   Court   has   never   held   that   familial

relationships have ever been a constitutional basis for judicial

disqualification. See Tumey, 273 U.S. at 523 (“All questions of

judicial qualification may not involve constitutional validity.

                                   -14-
Thus matters of kinship . . . would seem generally to be matters

merely of [State] legislative discretion[.]”) (citation omitted).

Because Grounds Five and Six do not present Federal constitutional

issues cognizable on habeas review, they must be dismissed.

     E.    Violation of New York Judiciary Law § 471 (Ground Seven)

     In   Ground   Seven,   Propst    contends   that   Judge   Noonan   and

Friedman violated New York Judiciary Law § 471 because he and

Friedman were in private practice together in a firm but they

failed to dissolve their firm once Judge Noonan was elected, and

Friedman continued to prosecute cases before Judge Noonan. See N.Y.

Judiciary Law § 471 (“The law partner . . . of a judge shall not

practice before him, as attorney or counsellor in any cause, or be

employed in any cause which originated before him. A law partner

of, or person connected in law business with a judge, shall not

practice or act as an attorney or counsellor, in a court, of which

the judge is, or is entitled to act as a member, or in a cause

originating in that court. . . .”). Even assuming that Petitioner

alleged a colorable claim under Judiciary Law § 471, which this

Court does not find to be the case, it is of no moment to the

instant habeas proceeding. As discussed above, “federal habeas

corpus relief does not lie for errors of state law[.]” Lewis, 497

U.S. at 780 (citations omitted). Ground Seven is dismissed.

     F.    Unconstitutionality of Genesee County Assigned Counsel
           Program (Ground Eight)

     In Ground Eight, Propst asserts that Genesee Conty’s assigned

counsel program as well as the Genesee County Public Defender’s


                                     -15-
Office are “unconstitutional” based on “newly discovered evidence”

that Randolph Zickl, the former assigned counsel administrator,

had a law firm with his sons, William Zickl, a former assistant

district attorney, and Robert Zickl, a current assistant district

attorney. According to Propst, this means that “two District

Attorney’s out of the District Attorney Law Firm [sic] were running

the Zickl law Firm with the Assigned Counsel Plan all in one[.]”

Petition (Docket No. 1) at 48, ¶ 197. As an initial matter, the

Genesee County District Attorney, Lawrence Friedman, prosecuted

Propst’s case, and neither of the Zickl brothers made any court

appearances.

     Propst’s allegations in support of Ground Eight not only are

factually frivolous, they are legally baseless. He cites no Federal

constitutional provision or Supreme Court precedent that could

possibly support habeas relief, even assuming the truth of his

speculative and fanciful allegations. Ground Eight accordingly must

be dismissed.

     G.    No “Presumption of Correctness” Should Apply to the
           440.10 Court’s Order (Ground Nine)

     Ground    Nine   of   the   Petition    alleges   that   County   Court

Judge Michael Mohun, the 440.10 Court, “was a private defense

attorney   secretly    acting    as   a   private   prosecutor,”   who   was

“assisting Genesee County Drug Force to build their cases for

prosecution on search warrants,” and who was brought in by “Charles

Zambito to protect the Noonan-Friedman-Yunker Criminal Empire.”

Petition at 51. According to Propst, this warrants vacatur of the


                                      -16-
order dismissing his CPL § 440.10 motion and requires the Court to

ignore any procedural defaults and presumptions of correctness

generally afforded to State court decisions. Id. at 54. This claim,

like other grounds in the petition, is factually frivolous and

legally baseless, untethered from reality and unsupported by any

legal authority. Accordingly, it is dismissed.

IV.   Conclusion

      For the foregoing reasons, Propst’s request for a writ of

habeas corpus is denied, and the petition (Docket No. 1) is

dismissed.   The   Court   declines     to   issue   a   certificate   of

appealability because Propst has failed to make a substantial

showing of the denial of a constitutional right, see 28 U.S.C.

§ 2253(c)(2). The Clerk of Court is directed to close this case.

      SO ORDERED

                                        S/Michael A. Telesca


                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge

DATED:     April 11, 2019
           Rochester, New York




                                 -17-
